    Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RICKY R. FRANKLIN,                 )
                                   )
        Plaintiff,                 )
                                   )
v.                                 )          CIVIL ACTION NO.
                                   )
CARRINGTON MORTGAGE                )          1:20-cv-4661-SDG
SERVICES, LLC; WILMINGTON          )
SAVINGS FUND SOCIETY, FSB AS       )
TRUSTEE OF STANWICH                )
MORTGAGE LOAN TRUST H,             )
                                   )
        Defendants.                )
__________________________________ )

      DEFENDANTS CARRINGTON MORTGAGE SERVICES’ AND
       WILMINGTON SAVINGS FUND SOCIETY’S RESPONSE IN
        OPPOSITION TO PLAINTIFF’S MOTION FOR REMAND

      Defendants Carrington Mortgage Services, LLC and Wilmington Savings

Fund Society, FSB as Trustee of Stanwich Mortgage Loan Trust H (“Defendants”),

by and through undersigned counsel, file this response in opposition to Plaintiff

Ricky Franklin’s (“Plaintiff”) Motion to Remand to State Court (Doc. No. 7),

respectfully showing the Court as follows:

                            I.    INTRODUCTION

      Defendants properly removed this matter pursuant to 28 U.S.C. § 1332. As

evidenced on the facts of Plaintiff’s Complaint and Defendants’ Notice of Removal,
     Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 2 of 10




the Parties are citizens of different states and the amount in controversy exceeds

$75,000. This Court accordingly has diversity jurisdiction over this dispute.

Plaintiff’s argument that because his complaint does not contain a federal claim, the

case cannot be removed, is unsupported by the law or the pleadings. Plaintiff’s

motion should accordingly be denied.

                                   II.    FACTS

      Plaintiff filed his Complaint in the Superior Court of Henry County alleging

he should be deemed the exclusive titleholder to the residential property located at

708 Brambling Way, Stockbridge, Georgia 30281 (the “Property.”) Plaintiff is a

resident of Georgia. See (Doc. No. 1-1 (“Complaint”), at ¶ 6). The Complaint

identified two named-Defendants and five Doe Defendants. The two named-

Defendants are business entities and are completely diverse from Plaintiff. (Doc. No.

1, ¶¶ 7–8).

      As evidenced by the Security Deed at issue and referenced in Plaintiff’s

Complaint, Plaintiff borrowed $145,377.00 from Home Star Mortgage Services,

LLC and the Note was secured by the Security Deed. See (Complaint, ¶ 15). Plaintiff

believes that his status as exclusive title holder to the Property is premised on an

1821 Land Grant from Georgia Land Lotteries. (Id., ¶ 12). Plaintiff seeks, in addition

to other remedies, damages of $111,046 for “unjust fees and denial money to pursue


                                         -2-
     Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 3 of 10




business ventures.” See (id., “Wherefore clause,” paragraph h). The value of the

relief sought by Plaintiff accordingly exceeds $75,000.

      On November 16, 2020, because the parties are diverse and because the

amount in controversy in this litigation exceeded $75,000.00, Defendants removed

this case from the Superior Court of Henry County, Georgia to this Court. (Doc. No.

1). Pursuant to this Court’s Order dated November 23, 2020 (Doc. No. 4),

Defendants timely filed a Motion to Dismiss Plaintiff’s Complaint on December 14,

2020. (Doc. No. 6). Plaintiff filed his Motion to Remand the case back to state court

on December 21, 2020. (Doc. No. 7). Plaintiff’s only argument in support of remand

is that his Complaint has no federal claim, “nor does proof of any element of

Plaintiff’s case depend on federal law.” See (id. at p. 2).1

                                III.   ARGUMENT

A.    Removal Was Proper Because There is Complete Diversity of Citizenship
      and the Amount in Controversy Exceeds the Jurisdictional Amount.

      A defendant may remove from state court to federal court any civil action “of

which the district courts of the United States have original jurisdiction.” 28 U.S.C.

§ 1441(a). On a motion to remand, the proponent of federal jurisdiction has the



      1
         Carrington previously moved for an extension of time to respond to
Plaintiff’s Motion to Remand through and including January 18, 2021, (Doc. No. 8),
which was granted by Magistrate Judge Walter E. Johnson. (Doc. No. 9).

                                          -3-
     Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 4 of 10




burden of establishing original jurisdiction for the removal. Miedema v. Maytag

Corp., 450 F.3d 1322, 1330 (11th Cir. 2006). Removal is allowed “where original

jurisdiction exists at the time of removal.” Moore v. N. Am. Sports, Inc., 623 F.3d

1325, 1329 (11th Cir. 2010) (internal quotes and citation omitted). “[Federal] courts

... have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States.” 28 U.S.C. § 1332(a). To determine whether those

requirements are met, the Court considers the Complaint and the Notice of Removal.

Lowery v. Ala. Power Co., 483 F.3d 1184, 1213 (11th Cir. 2007). In this case, the

Complaint and the Notice “unambiguously establish federal jurisdiction.” See id.

      1.     The parties to this action have diversity of citizenship.

      Carrington Mortgage Services, LLC is a Delaware limited liability company

with its principal place of business in Anaheim, California. (Complaint, ¶ 7). For

purposes of 28 U.S.C. §§ 1332 and 1441, “a limited liability company is a citizen of

any state of which a member of the company is a citizen.” Rolling Greens MHP,

L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

Carrington Mortgage Services, LLC’s members are Carrington Holding Company,

LLC and Carrington Investment Partners, L.P. (Complaint, ¶ 8); see also (Entity

Detail for Carrington Mortgage Services, LLC from the Delaware Department of


                                        -4-
     Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 5 of 10




State, Division of Corporations website attached hereto as Exhibit “A”).2

Carrington Holding Company, LLC is a Delaware limited liability company with its

principal place of business in Greenwich, Connecticut, whose sole member is The

Carrington Companies, LLC. See (Doc. No. 1, ¶ 8); see also (Entity Detail for

Carrington Holding Company, LLC from the Delaware Department of State,

Division of Corporations website attached hereto as Exhibit “B”). Carrington

Investment Partners, L.P. is a Delaware limited partnership with its principal place

of business in Greenwich, Connecticut, whose general partner is Carrington Capital

Management, LLC. See (Doc. No. 1, ¶ 8); see also (Entity Detail for Carrington

Investment Partners, L.P. from the Delaware Department of State, Division of

Corporations website attached hereto as Exhibit “C”). Carrington Capital

Management, LLC is a Delaware limited liability company with its principal place

of business in Greenwich, Connecticut, whose members are Carrington Holding

Company, LLC and a private individual. See (Doc. No. 1, ¶ 9); see also (Entity Detail

for Carrington Capital Management LLC from the Delaware Department of State,

Division of Corporations website attached hereto as Exhibit “D”). The private

individual is not a citizen of the State of Georgia. (Doc. No. 1, ¶ 9). The Carrington


      2
       The Court may take judicial notice of information contained on an official
governmental agency website. See Navelski v. Int’l Paper Co., 244 F. Supp. 3d 1275
(N.D. Fla. 2017).

                                        -5-
     Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 6 of 10




Companies, LLC is a Delaware limited liability company with its principal place of

business in Greenwich, Connecticut. The Carrington Companies, LLC’s members

are two private individuals who are not citizens of the State of Georgia. See (Doc.

No. 1, ¶ 9); see also (Entity Detail for The Carrington Companies, LLC from the

Delaware Department of State, Division of Corporations website attached hereto as

Exhibit “E”).

      Wilmington Savings Fund Society, FSB is a federally chartered savings

association with its main office in Delaware. See (Doc. No. 1, ¶ 10); see also (Entity

Detail for Wilmington Savings Fund Society, FSB from the Delaware Department

of State, Division of Corporations website attached hereto as Exhibit “F”); cf. 28

U.S.C. §1348; 12 U.S.C. §1464(x); Rouse v. Wachovia Mortg., FSB, 747 F.3d 707,

709-715 (9th Cir. 2014) (holding that for diversity purposes a national bank is a

citizen of the state designated as its main office in its articles of association).

Therefore, Wilmington is deemed a citizen of the State of Delaware for the purposes

of diversity citizenship jurisdiction.

      Accordingly, the parties to this action are diverse for jurisdictional purposes.3


      3
        Plaintiff also includes five “Doe Defendants” in his Complaint. Pursuant to
28 U.S.C. § 1441(a), “[f]or purposes of removal under this chapter, the citizenship
of defendants sued under fictitious names shall be disregarded.” (emphasis added);
see also Kelly v. Dolgen Corp., Inc., 972 F. Supp. 1470 (M.D. Ga. 1997) (plaintiff’s
contention that an unknown defendant who was likely to be a resident of Georgia

                                         -6-
     Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 7 of 10




      2.     The amount in controversy requirement is satisfied because
             Plaintiff seeks an amount in excess of $75,000.

      Plaintiff states in his Complaint that he seeks remedies and damages in an

amount that clearly exceed the $75,000.00 jurisdictional requirement. “[I]t is well

established that the amount in controversy is measured by the value of the object of

the litigation.” Ericsson GE Mobile Commc’ns, Inc. v. Motorola Commc’ns &

Elecs., Inc., 120 F.3d 216, 218 (11th Cir. 1997) (citing Hunt v. Washington State

Apple Adver. Commc’n, 432 U.S. 333, 345 (1977)). The value must be measured

from the plaintiff’s perspective. Id.

      Here, Plaintiff clearly seeks damages of $111,046 for “unjust fees and denial

money to pursue business ventures” pursuant to the Complaint’s “Wherefore

Clause.” See (Complaint, “Wherefore clause,” paragraph h.). Accordingly,

Plaintiff’s complaint seeks an amount in excess of $75,000 and the statutory

requirement for diversity jurisdiction is satisfied.

                                IV.     CONCLUSION

      Plaintiff argues that this Court does not have jurisdiction to entertain this case

because the complaint lists only state law claims. This action was properly removed

on diversity grounds and whether the claims are based on state law or federal law is


did not defeat removal). As such, the inclusion of these unnamed defendants in
Plaintiff’s Complaint does not affect diversity for purposes of federal jurisdiction.

                                          -7-
    Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 8 of 10




not relevant to the issue of removal. Defendant’s removal of this case was proper.

This Court has original jurisdiction over this action because there is complete

diversity between the Parties and the amount in controversy exceeds $75,000.00.

Defendants met the removal requirements and Plaintiff’s Motion to Remand should

be denied.

      WHEREFORE, Defendants respectfully request this Court deny Plaintiff’s

Motion to Remand and award any other such relief this Court deems just and proper.

      Respectfully submitted this 12th day of January, 2021.

                                     HOLLAND & KNIGHT LLP

                                     /s/ Grant Edward Lavelle Schnell
                                     Grant Edward Lavelle Schnell
                                     Georgia Bar No. 106794
                                     Regions Plaza, Suite 1800
                                     1180 West Peachtree Street, N.W.
                                     Atlanta, Georgia 30309
                                     Phone: (404) 817-8558
                                     Fax: (404) 881-0470
                                     E-Mail: grant.schnell@hklaw.com


                                     Attorney for Defendants Carrington
                                     Mortgage Services, LLC and Wilmington
                                     Savings Fund Society, FSB as Trustee of
                                     Stanwich Mortgage Loan Trust H




                                       -8-
    Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 9 of 10




            LR 7.1(D) FONT COMPLIANCE CERTIFICATION

      The undersigned counsel hereby certifies that the within and foregoing

document was prepared using Times New Roman 14-point font in accordance with

Local Rule 5.1 of the United States District Court for the Northern District of

Georgia.

      This 12th day of January, 2021.

                                        HOLLAND & KNIGHT LLP

                                        /s/ Grant Edward Lavelle Schnell
                                        Grant Edward Lavelle Schnell
                                        Georgia Bar No. 106794

                                        Attorney for Defendants Carrington
                                        Mortgage Services, LLC and Wilmington
                                        Savings Fund Society, FSB as Trustee of
                                        Stanwich Mortgage Loan Trust H




                                         -9-
    Case 1:20-cv-04661-SDG-WEJ Document 13 Filed 01/12/21 Page 10 of 10




                        CERTIFICATE OF SERVICE

      I hereby certify that on this day a true and correct copy of the DEFENDANTS

CARRINGTON MORTGAGE SERVICES, LLC AND WILMINGTON
SAVINGS FUND SOCIETY FSB’S OPPOSITION TO PLAINTIFF’S

MOTION TO REMAND has been filed via the Court’s CM/ECF electronic service

and served via United States First Class Mail and electronic mail on the following

parties:

                                 Ricky R. Franklin
                               708 Brambling Way
                             Stockbridge, GA 30281
                             rrfrank12@hotmail.com

      This 12th day of January, 2021.

                                        /s/ Grant Edward Lavelle Schnell
                                        Grant Edward Lavelle Schnell
                                        Georgia Bar No. 106794

                                        Attorney for Defendants Carrington
                                        Mortgage Services, LLC and Wilmington
                                        Savings Fund Society, FSB as Trustee of
                                        Stanwich Mortgage Loan Trust H




                                        - 10 -
